Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 19 November 1782
From: Adams, John
To: La Lande & Fynje, de (business),Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business)


Gentlemen
Paris November 19. 1782

Your Favour of 15th. Instant is this moment come to Hand. Mr Le Couteulx & Mr Grand called upon me last Evening upon the Same subject.— I told them both what I now repeat to you “That I have no Right, Power or Authority, whatsoever to give any orders, Directions or Advice in this Matter, Mr Morris alone, having the Authority of Congress to dispose of the Money.”— But if my opinion as a Man and a private Citizen would give them any Satisfaction it was, that Mr Le Couteulx should draw upon you at present, only for one Million of Florins, and leave the rest after Mr Grand Shall have drawn out the 400,000 Livres for the Interest of the Money borrowed by the King of France, in Holland, to pay the Draughts of Mr Morris as they may arrive, or to be paid hereafter to Mr Le Couteulx or Mr Grand, according as Necessities may appear.
There was no Copy of Mr Morris’s Letter inclosed in yours to me. I Should be glad if Mr Dumas would hasten in all the Accounts of Repairs to the House, and let them be paid off.
I know not, when the Obstructions to Trade will all be removed by a Peace.— But if the Nations of the armed Neutrality Should all follow the Example of the King of Great Britain, in acknowledging our Independence, and protect their own Ships in going and coming to and from our Ports, I think the Impediments to Trade between Holland and America, would be lessened. I have the Honour to be, with much Esteem, Gentlemen, your most obedient and humble Servant
